DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to “Response to Office Action” filed April 14, 2022 (“Reply”).  Applicant has amended Claims 1 and 10; no claims are currently added or canceled.  Claims 19-21 are previously canceled.  As amended, Claims 1-18, 22, and 23 are presented for examination.
In Office action mailed January 27, 2022 (“Office Action”):
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 8,671,429 B1 “Lee”) in view of Adiletta et al. (US 2019/0121682 A1 “Adiletta”).
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee and Adiletta in view of Nair et al. (US 2013/0072260 A1 “Nair”).


Response to Arguments
Applicant’s arguments with respect to Claims 1, 5, 6, 7, and 8 (see Reply Pages 6-12) have been fully considered, but are not persuasive.
Applicant presents that the combination of Lee and Adiletta does not teach or suggest “l2C signals between the USB dongle and USB driver must communicatively pass through the application” because “[i]n the architecture of figure 11, communication between the relied-upon ATSC USB driver 454 and relied-upon ATSC USB device 488 does not pass through the relied-upon "application" (the middleware 120)” (Reply Page 6, emphasis in original; Lee Fig. 11, Col. 10, 11, and 12).  Applicant further presents that “[t]he commands sent from the ‘abstraction’ of the USB driver to the external USB control device do not pass through the middleware” (Reply Page 7).  The Examiner respectfully disagrees.
As shown in Figure 11 of Lee, ATSC USB Device 488 (also described as USB Device 480) exchanges signals with Linux USB Driver 470 and ATSC USB Driver 454; signals are further exchanged with Middleware Application 120, including Tuner loct Control Commands 490 (as described in 10:55-11:15).  In particular, Tuner loctl Control Commands 490 pass through Middleware 120 during the translation process of loctl control commands to control the USB Device 480 (as described in 10:38-52 and 12:11-22).  The Examiner additionally notes that [t]he middleware 120 is used for controlling the tuners 64 and other functions of the receiving unit 28 as well as interfacing with an external device 30 (Lee Fig. 2, as described in 6:66-7:2).  Therefore, it is the Examiner’s position that ATSC USB Driver 454, ATSC USB Device 488, and Middleware 120 are within the same communication path, such that Lee demonstrates the claimed “the USB driver being communicatively coupled to the application and the application in turn being communicatively coupled to the USB dongle, such that signals between the USB dongle and USB driver must communicatively pass through the application” as required by Claim 1 and fully addressed in the current Office action.
Additionally with respect to Claim 1, Applicant presents that “Lee is admitted to lack I2C and Java, and the relied-upon Android runtime 906 in figure 9 of Adiletta, allegedly written in Java, has nothing to do with the relied-upon I2C interface 3318 in figure 33 of Adiletta… the Android runtime 906 (paragraph 111) is part of the Android suite for rendering graphics (paragraph 110) and has nothing to do with the interface circuitry in figure 33” (Reply Page 10).  The Examiner respectfully disagrees.
The Examiner notes that Lee demonstrates ATSC USB Driver 454 operating in accordance with the method of Fig. 12, with particular reference to Middleware Application 120 used to translate Ioctl control commands to control the USB Device 480 (as described in 10:55-11:15).  Lee generally demonstrates a technique for communication with a USB device by way of a middleware application.  However, Lee does not explicitly demonstrate that the communication between the USB Dongle and the USB Driver is using I2C.  In a similar field of invention, Adiletta teaches a method and system for implementing access to Android applications and native Windows applications on Android devices and systems (Abstract).  Adiletta further discloses I2C Auxiliary Interface 3318 to communicate with devices coupled to USB Connector 3300 (as described in [0243]).  Therefore, the Examiner submits that Adiletta provides a teaching of communication signals including the use of I2C.
With respect to the motivation to combine Adiletta with Lee, Applicant presents that “[t]his proffered motivation amounts to nothing more than an observation that because Lee and Adiletta were known, it would have been obvious to combine them” (Reply Page 11).  The Examiner respectfully disagrees.
It is the Examiners position that both Lee and Adiletta teach similar technique for communicating with a peripheral device by way of USB.  Adiletta further discloses the known use of I2C for communication within USB systems.  One of ordinary skill in the art before the effective filing date of the invention would have recognized that Lee and Adiletta provide for similar techniques usable together and that I2C is a common protocol proving a means for communication between multiple peripherals.  In particular, the invention of Adiletta provides “significant advantages over existing approaches requiring multiple devices to support access to user’s favorite Android applications… [t]his means substantially any Windows application supported by the desktop OS is available via the integrated Android/Windows solutions provided herein” (as described in [0246]).
Therefore, the Examiner submits that the combination of Lee and Adiletta teach the limitations of Claim 1, as fully addressed in the current Office action.
With respect to Claim 5, Applicant presents that “the relied-upon ‘USB device node 452’ of Lee is undefined, and no claim construction has been proffered that a device ‘node’ is the same thing as a USB manager in a manner consistent with the instant specification, e.g., pages 15 and 16, describing the USB manager as being part of the Android OS, which in the context of Lee would not appear at all in figure 11 of Lee” (Reply bottom of Page 10 and top of Page 12-13). The Examiner respectfully disagrees.
The Examiner initially notes that Claim 5 does not explicitly require “the USB manager as being part of the Android OS.”  Additionally, it is the Examiner’s position that Claim 5 does not describe the “USB manager” in sufficient detail as to preclude the teachings of Lee.  In particular, Lee demonstrates “at least one USB manager communicatively between the application and the USB dongle” by way of USB Device Node 452 between Middleware 120 and ATSC USB Device 448 (as shown in Fig. 11).  Therefore, the Examiner submits that the combination of Lee and Adiletta teach the limitations of Claim 5, as fully addressed in the current Office action.
With respect to Claims 6 and 15, Applicant presents that “[t]he HAL 1006 in paragraph 115 is part of the Android graphics components and is located nowhere near where claimed” (Reply Page 13).  The Examiner notes that Lee discloses a process of performing abstraction of the attached external device (in accordance with Fig. 15).  Adiletta further explicitly discloses HAL 1006 (as described in [0115]).  Both Lee and Adiletta teach similar technique for communicating with a peripheral device by way of USB.  Adiletta further discloses the known use of I2C for communication within USB systems.  One of ordinary skill in the art before the effective filing date of the invention would have recognized that Lee and Adiletta provide for similar techniques usable together and that I2C is a common protocol proving a means for communication between multiple peripherals (in accordance with [0246] of Adiletta).  Therefore, the Examiner submits that the combination of Lee and Adiletta demonstrates the limitations of Claims 6 and 15, as fully addressed in the current Office action.
Applicant’s remaining arguments with respect to Claims 7, 8, 16, and 17 (Reply Pages 11-13) are covered by the above discussion and fully addressed below in the current Office action.
Applicant’s arguments with respect to Claim 10 as amended (see Reply Page 14) have been fully considered and are persuasive; therefore, the rejection is withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended (as underlined) Claim 1 to recite “the USB driver being communicatively coupled to the application and the application in turn being communicatively coupled to the USB dongle, such that all I2C signals between the USB dongle and the USB driver must communicatively pass through the application”
It is the Examiner’s position that “…all I2C signals between the USB dongle and the USB driver must communicatively pass through the application” is not supported by the instant disclosure.  In particular the, Examiner is unable to find a recitation of “all I2C signals” within the instant disclosure.
The Examiner submits the following passages as most closely relating to the limitation (citations from Specification as filed):
Page 16 Lines 6-9:
The driver 312 as shown communicates with the dongle 304 only through the application 302, which in tum communicates with the USB dongle 304 such that I2C signals between the USB dongle 304 and USB driver 312 pass through the application 302.

Page 17 Lines 7-9:
In some instances, the logic moves to block 408 in which the USB dongle 304 may send an I2C signal implementing an acknowledgement or other signaling to the JAVA app 302 and/or USB driver 312.

With respect to Page 17 Lines 7-9, it is the Examiner’s position that the recitation of “[i]n some instances, the logic moves to block 408 in which the USB dongle 304 may send an I2C signal implementing an acknowledgement or other signaling to the JAVA app 302 and/or USB driver 312” are in contradiction with the “all I2C signals… must communicatively pass through…” language of Claim 1.  Correction and/or further clarification is requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 8,671,429 B1 “Lee”) in view of Adiletta et al. (US 2019/0121682 A1 “Adiletta”).
In regards to Claim 1, Lee teaches a digital television system (Television System of Figs. 2 and 11, as introduced in 10:35-45) comprising:
at least one universal serial bus (USB) dongle (external ATSC USB Device 488 of Fig. 11, as described in 10:35-54);
at least one application configured to issue commands in a first code (Middleware 120 exchanging Tuner Ioctl Control Commands 490 with ATSC USB Device Nodes 452, as described in 10:47-54); and
at least one USB driver configured to communicate with the USB dongle using signals that are not rendered in the first code, the USB driver being communicatively coupled to the application and the application in turn being communicatively coupled to the USB dongle, such that signals between the USB dongle and USB driver must communicatively pass through the application (ATSC USB Driver 454 operating in accordance with the method of Fig. 12, with particular reference to Middleware Application 120 used to translate Ioctl control commands to control the USB Device 480, as described in 10:55-11:15; with further reference to the process of Fig. 15 including abstraction of attached external device, as described in 12:8-40).
	However, Lee does not explicitly demonstrate that the communication between the USB Dongle and the USB Driver is using I2C.
	In a similar field of invention, Adiletta teaches a method and system for implementing access to Android applications and native Windows applications on Android devices and systems (Abstract).  Adiletta further discloses the communication between the USB Dongle and the USB Driver is using I2C (I2C Auxiliary Interface 3318 to communicate with devices coupled to USB Connector 3300, as described in [0243]).
Both Lee and Adiletta teach similar technique for communicating with a peripheral device by way of USB.  Adiletta further discloses the known use of I2C for communication within USB systems.  One of ordinary skill in the art before the effective filing date of the invention would have recognized that Lee and Adiletta provide for similar techniques usable together and that I2C is a common protocol proving a means for communication between multiple peripherals (in accordance with [0246] of Adiletta).
In regards to Claim 2, the combination of Lee and Adiletta teach the digital television system of Claim 1, wherein the digital television system comprises an advanced television systems committee (ATSC) 3.0 system (Lee: ATSC content format processed by ATSC tuners, as described in 5:1-20).
In regards to Claim 3, the combination of Lee and Adiletta teach the digital television system of Claim 1, wherein the first code comprises JAVA® (Adiletta: Android Runtime 906 written in Java, as described in [0243]).
Both Lee and Adiletta teach similar technique for communicating with a peripheral device by way of USB.  Adiletta further discloses the known use of I2C for communication within USB systems.  One of ordinary skill in the art before the effective filing date of the invention would have recognized that Lee and Adiletta provide for similar techniques usable together and that I2C is a common protocol proving a means for communication between multiple peripherals (in accordance with [0246] of Adiletta).
In regards to Claim 4, the combination of Lee and Adiletta teach the digital television system of Claim 1, wherein the USB dongle is configured to implement a digital TV tuner (Lee: Tuner Units 30 implemented as external devices operating in accordance with USB, as described in 5:1-15).
In regards to Claim 5, the combination of Lee and Adiletta teach the digital television system of Claim 1, comprising: at least one USB manager communicatively between the application and the USB dongle (Lee: USB Device Node 452, as described in 10:35-54).
In regards to Claim 6, the combination of Lee and Adiletta teach the digital television system of Claim 5, comprising: at least one hardware abstraction layer (HAL) communicatively between the USB manager and the USB dongle (Adiletta: HAL 1006, as described in [0115]).
Both Lee and Adiletta teach similar technique for communicating with a peripheral device by way of USB.  Adiletta further discloses the known use of I2C for communication within USB systems.  One of ordinary skill in the art before the effective filing date of the invention would have recognized that Lee and Adiletta provide for similar techniques usable together and that I2C is a common protocol proving a means for communication between multiple peripherals (in accordance with [0246] of Adiletta).
In regards to Claim 7, the combination of Lee and Adiletta teach the digital television system of Claim 1, comprising: at least one compiler communicatively between the application and the USB driver (Adiletta: Java compiler used to compile Java applications, as described in [0111]).
Both Lee and Adiletta teach similar technique for communicating with a peripheral device by way of USB.  Adiletta further discloses the known use of I2C for communication within USB systems.  One of ordinary skill in the art before the effective filing date of the invention would have recognized that Lee and Adiletta provide for similar techniques usable together and that I2C is a common protocol proving a means for communication between multiple peripherals (in accordance with [0246] of Adiletta).
In regards to Claim 8, the combination of Lee and Adiletta teach the digital television system of Claim 7, comprising: at least one JAVA native interface (JNI) communicatively between the application and the compiler (Adiletta: Java Virtual Machine to execute Java bytecode, as described in [0111]).
Both Lee and Adiletta teach similar technique for communicating with a peripheral device by way of USB.  Adiletta further discloses the known use of I2C for communication within USB systems.  One of ordinary skill in the art before the effective filing date of the invention would have recognized that Lee and Adiletta provide for similar techniques usable together and that I2C is a common protocol proving a means for communication between multiple peripherals (in accordance with [0246] of Adiletta).
In regards to Claim 9, the combination of Lee and Adiletta teach the digital television system of Claim 7, wherein the compiler comprises at least one Android® native development kit (NDK) (Adiletta: Android Software Architecture 900, as described in [0107,0108]).
Both Lee and Adiletta teach similar technique for communicating with a peripheral device by way of USB.  Adiletta further discloses the known use of I2C for communication within USB systems.  One of ordinary skill in the art before the effective filing date of the invention would have recognized that Lee and Adiletta provide for similar techniques usable together and that I2C is a common protocol proving a means for communication between multiple peripherals (in accordance with [0246] of Adiletta).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee and Adiletta in view of Nair et al. (US 2013/0072260 A1 “Nair”).
In regards to Claim 22, the combination of Lee and Adiletta teach the digital television system of Claim 1, but does not explicitly demonstrate wherein the at least one application is communicatively interposed between the at least one USB driver and the at least one USB dongle.
In a similar filed of invention, Nair teaches a method and apparatus for sharing device connections, including USB device request (Abstract).  Nair further discloses wherein the at least one application is communicatively interposed between the at least one USB driver and the at least one USB dongle (Windows Domain/Side 204 between USB Device 234 and Driver 270, as described in [0045-0047] and shown in Fig. 5).
Each of Lee, Adiletta, and Nair teach similar technique for facilitating communication with external USB devices across a plurality of protocols.  Nair further discloses a known technique for implementing an application facilitating access to a USB driver from a USB device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the USB device communication technique of Lee and Adiletta to include the interposed application of Nair in order to facilitate USB device connections when the required driver exists in a different operating domain (as Nair suggest in [0047]).



Allowable Subject Matter
Claims 10-18 and 23 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art of Record, including Lee and Adiletta does not teach, suggest, nor render obvious the limitations of Claim 10 including “execute at least one JAVA® application (JA) configured to provide digital television functionality; and execute the JA to pass inter-integrated circuit (I2C) signals between a universal serial bus (USB) dongle and a USB driver configured to control the USB dongle, the USB driver1168-962AM3CASE NO.: SYP334586US01PATENTSerial No.: 16/855,515April 22, 2020April 14, 2022 Page 4communicating with the USB dongle only through the JA.”  At most, the combination of Lee and Adiletta demonstrate a USB driver communicating with a USB dongle by way of a middleware application; however, the communicating can not be shown to be “only through” the application.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PR/Examiner, Art Unit 2426 



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426